DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claim 1 has been amended. Claims 2 and 34 have been canceled. Claims 3-6 and 35-36 are as previously presented. Claims 7-33 are withdrawn from consideration. Claims 1, 3-6 and 35-36 are currently examined. 
Status of the Objections and Rejections
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. Note: applicant has just moved canceled claim 2 into claim 1. Thus, the rejection has not changed, just the format to accommodate for the change. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2014/0178766).
As to claim 1, 4 and 6, Kato discloses a thin film (conductive resin layer, [0010], resin layer, [0013], and throughout) which, when formed on aluminum foil ([0022]), has a lightness L* in the L*a*b* color space, as measured in the specular component included (SCI) mode of at least 53 and less than 100 ([0013], L* is 60 or lower, [0046] L* is 60 or lower, also gives numbers 55, 56, 57, 58, 59 and 60 within [0046], [0045]), 

 and has thickness of from 1 to 200 nm, which has a thickness of from 1 to 140 nm (claim 4), which has a thickness of from 30 to 80 nm (claim 6) ([0046]-[0054]). To further explain, the equations set forth within [0049] show the thickness of the layer as “t” the units are in microns. The range of L* is discussed within [0046] as being below 60, the range of a* is -1 to 1 and the range of b* is -1 to 3. Within the equations the lower the value of “t” i.e. 50 nm which is 0.05 microns then the values of L*, b* and a* will still be within the claimed ranges. Thus, showing overlapping ranges. Next, Kato also discusses optimizing the thickness within [0046]-[0054] which is why the equations where made. Therefore, it would have also been obvious to one of ordinary skill within the art at the time of the effective filling date of the invitation to optimize the thickness as a result effective variable (see MPEP 2144.05 II). Lastly, also see MPEP 2144.04 IV A as a mere change in size or proportion. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (2144.05 I). Also, see MPEP 2143 I for picking and choosing between a finite number of options and art recognized equivalents. 
As to claim 3 and 5, Kato discloses wherein, the lightness L* is at least 54 and not more than 93 (claim 3) and wherein the lightness L* is at least 54 and not more than 88 (claim 5) ([0013], [0046], L* is 60 or lower, also gives numbers 55, 56, 57, 58, 59 and 60 within [0046]). In prima facie case of obviousness exists (2144.05 I).  
As to claim 35, Kato discloses wherein, the thin film comprises the carbon nanotubes ([0041], carbon nanotubes). 
As to claim 36, Kato discloses further comprises a dispersant ([0010], [0024], dispersion, the conductive material is dispersed in the resin thus the resin or the solvent can be considered the dispersant, discussed throughout). 
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
The applicant’s arguments are directed to the thickness of the thin film having “a thickness of from 1 to 200 nm” as recited in independent claim 1. The applicant points out that Kato discloses L* ≤ 60, ([0042] and [0046]) which the examiner agrees. The applicant then points to the equations with -5t+25 ≤ L* ≤ -5t + 70 within paragraph ([0049]), which the examiner agrees. Then applicant then argues that the thickness must be 2 microns. The equation would then be -5(2) + 25 ≤ L* ≤ -5(2) + 70 thus, -10+25 ≤L*≤ -10 + 70 then equals: 15 ≤L*≤ 60. Therefore, the equation of L* is less than 60 is satisfied. However, if the thickness is 0.05 microns (50 nm) as the examiner used within the example then. -5(0.05) + 25 ≤ L* ≤ -5(0.05) + 70 thus, -0.25 + 25 ≤ L* ≤ -0.25 + 70 then equals: 24.75 ≤L*≤ 74.75. This still allows the equations of is L* ≤ 60 to be satisfied along with the other options as discussed within paragraphs [0046]. This shows overlapping ranges. In the case where the claimed ranges prima facie case of obviousness exists (2144.05 I).
The applicant then references the examples and discusses how the examples do not discloses a thickness within the instant claimed range. This is not found persuasive. MPEP 2123 states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Therefore, as the prior art discloses equations, as the broader disclosure, the examples do not teach away from the broader disclosure. 
The applicant then states that the prior art does not discloses motivation to modify the thickness. The examiner respectfully disagrees. Kato discloses within paragraph [0050] and [0051].
[0050] As described, when a current collector which satisfies the color tone conditions of: L* being 60 or lower, a* being −1.0 to 1.0, and b* being −1.0 to 3.0 as given above is used, the lithium ion battery or the electrical double layer capacitor prepared by using such current collector would realize superior high rate characteristics and long lifetime, at a level sufficient for the actual use. However, the present inventors have thought that the thickness t (μm) of the resin layer possessing conductivity should also be taken into consideration in order to realize a further superior high rate characteristics and long lifetime, since the thickness of the resin layer have an influence in combination of the influences of the microscopic states of the coatings on the conductive substrate, dispersion state of the conductive material in the conductive resin layer, oxidization state of the resin and the like. Here, film thickness measuring machine “HAKATTARO G” (available from SEIKO-em) can be used to calculate the thickness of the resin layer as a difference in the thickness between the portion formed with the resin layer and the portion without the resin (portion only with the aluminum foil).
a study to realize a further superior high rate characteristics or a long lifetime, by determining the conditions for L*, a*, and b*, when the thickness t (μm) of the resin layer possessing conductivity varies. Accordingly, the present inventors have found that when L*, a*, and b* satisfies the following conditions, with respect to the thickness t (μm) of the resin layer possessing conductivity, a further superior high rate characteristics or a long lifetime can be realized.
Therefore, the prior art does discloses motivation for modifying the thickness of the layer. In conclusion, a prima facie case of obviousness has been established and the examiner maintains the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724